DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: several words are incorrectly capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG (US 2016/0072299).
	Regarding claim 1, HUANG discloses a device for generating a magnetic field for an inductive charging system (abstract, ¶ 0002, 0021), with 
 	at least one electrical conductor for generating the magnetic field (214, Fig. 2; located at base pad 415a in Figs. 4A and 4B), 

 	a detection unit for detecting a secondary charging system (¶ 0048: sense the presence of the electric vehicle), wherein 
 	a communications unit for transmitting and receiving data to/from an identical device (¶ 0048: modules may receive communication from neighboring modules), 
 	wherein the device is set up to control the supply unit by means of the detection unit and/or by means of the received data, and hence the generation of the magnetic field for inductive power transfer (¶ 0048-0049: controlled based detected vehicle presence or based on signals/information comprising vehicle velocity and/or position).
	Regarding claim 6, HUANG discloses a primary apparatus of an inductive charging system (abstract, ¶ 0002, 0021) for the contactless, inductive power transfer to transport means (vehicle 405, Fig. 4A), wherein the primary apparatus can be arranged at a road surface level (¶ 0040: installed beneath, along or beside a roadway), with 
 	a plurality of devices for generating a magnetic field, the device in particular according to claim 1 (devices comprise 450a, 450b, 450c, Fig. 4A), wherein 
 	the devices are communicatively interconnected  (¶ 0048: modules may receive communication from neighboring modules) and have a plurality of electrical conductors for generating a magnetic field (conductors 214, Fig 2, which are included in each of 415a-415f, Fig. 4A), wherein the arrangement and actuation of the electrical conductors are designed in such a way that a magnetic field can be generated by a least a portion of the electrical conductors (¶ 0021, 0041), and this magnetic field can be displaced by correspondingly actuating the electrical conductors with a static motion (e.g., based on velocity as described in ¶ 0048) in increments 
	Regarding claim 8, HUANG discloses the electrical conductors are arranged parallel to each other and transverse to the traveling direction of the road surface level (as shown in Fig. 4A).
	Regarding claim 9, HUANG discloses the actuation of electrical conductors is designed in such a way that the electrical conductors are actuated according to a specific pattern (e.g., based on velocity as described in ¶ 0048), with a specific alternating current (¶ 0049-0051: current is regulated and tuned) and in chronologically determined increments (¶ 0049, 0052, 0055: individual base pads from the plurality of base pads may be actuated, i.e., the activation of the wireless power transfer may be incremented by activating a single conductor 214/415 of a device 450).
	Regarding claim 10, HUANG discloses the electrical conductors consist of strands, solid conductors, or tubes (¶ 0032-0033).
	Regarding claim 11, HUANG discloses the reactance of the electrical conductors is compensated for by capacitors integrated into the conductors or the devices and/or by the arrangement of electrical conductors and the resultant impedances (¶ 0051-0053).
	Regarding claim 12, HUANG discloses the alternating current of the electrical conductors is returned to the device via at least one electrically conductive element arranged below the conductors, in particular in the form of a sheet, a grid and/or a bar (¶ 0056-0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claims 1, 6, and 8-12 above, and further in view of AHMED (US 2019/0105994).
 	Regarding claim 2, HUANG discloses the device as applied to claim 1 and further discloses the communication unit is designed to transmit and receive the data in a wireless and/or .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claims 1, 6, and 8-12 above, and further in view of BESARD (US 2019/0232808).
 	Regarding claim 3, HUANG discloses the device as applied to claim 1 and further discloses the device is designed to be supplied with a direct current, and is designed to convert the direct current into an alternating current (implied by the disclosure of an inverter in ¶ 0041-0052). HUANG fails to disclose a half or full bridge circuit. BESARD discloses the device is designed to be supplied with a direct current, and wherein the supply unit, in particular with a half or full bridge circuit, is designed to convert the direct current into an alternating current (¶ 0074 AND Fig. 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the half or full bridge circuit for the generic inverter of HUANG since a skilled artisan would have to choose a specific inverter in order to practice the disclosed circuitry of HUANG.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claims 1, 6, and 8-12 above, and further in view of IWAI (US 2016/0297314).
Regarding claim 4, HUANG discloses the device as applied to claim 1 but fails to disclose the detection unit is designed to detect and/or identify a secondary charging system by measuring the impedance of the electrical conductor, and by measuring the voltage drop on the electrical conductor and/or a pilot signal received by the electrical conductor. IWAI discloses the detection unit is designed to detect and/or identify a secondary charging system by measuring the impedance of the electrical conductor, and by measuring the voltage drop on the electrical conductor and/or a pilot signal received by the electrical conductor (¶ 0096). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the detection unit of IWAI for the generic detection unit of HUANG since a skilled artisan would have to choose a specific detection unit in order to practice the disclosed circuitry of HUANG.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claims 1, 6, and 8-12 above, and further in view of SOLOMON (US 2015/0202975).
 	Regarding claim 5, HUANG discloses the device as applied to claim 1 but fails to disclose the detection unit has a receiving means, in particular in the form of a detection coil, so as to detect and/or identify a secondary charging system. SOLOMON discloses the detection unit has a receiving means, in particular in the form of a detection coil, so as to detect and/or identify a secondary charging system (¶ 0099). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the detection coil of SOLOMON for the generic detection unit of HUANG since a skilled artisan would have to choose a specific detection unit in order to practice the disclosed circuitry of HUANG.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claims 1, 6, and 8-12 above, and further in view of ICHIKAWA (US 2015/0015084).
Regarding claim 7, HUANG discloses the primary apparatus as applied to claim 6 and further discloses the electrical conductors are actuated depending on the position and speed of the secondary charging system detected by at least one device (¶ 0048). HUANG fails to disclose the electrical conductors are actuated depending on the shape and type of the secondary charging system detected by at least one device. ICHIKAWA discloses the electrical conductors are actuated depending on the shape and type of the secondary charging system detected by at least one device (¶ 0167). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electrical conductors are actuated depending on the shape and type of the secondary charging system in order to ensure efficient and convenient power transfer for a plurality of systems (ICHIKAWA, ¶ 0008-0013).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claims 1, 6, and 8-12 above, and further in view of KEELING (US 2015/0298561).
	Regarding claim 13, HUANG discloses a method for generating a magnetic field (abstract, ¶ 0002, 0021), in particular in conjunction with a primary apparatus as applied to claim 6, wherein the method comprises the following steps: Generating at least one alternating current (¶ 0042); Supplying a first quantity of electrical conductors with the at least one alternating current (¶ 0056-0057) in order to generate a magnetic field (¶ 0002, 0021); and Supplying a second quantity of electrical conductors with the at least one alternating current in order to move or displace the magnetic field (¶ 0048-0049, 0052, 0055). HUANG fails to disclose the electrical conductors of the second quantity are identical with at least a portion of the electrical conductors of the first quantity or lie or are arranged in their space and/or surface covered by the electrical conductors of the first quantity. KEELING discloses the electrical conductors of the second quantity are identical with at least a portion of the electrical conductors of the first quantity or lie 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Manuel Hernandez/Examiner, Art Unit 2859      

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
March 22, 2022